UNITED STATES COURT OF APPEALS
Filed 4/2/96
                                     TENTH CIRCUIT



 TERRY W. EVANS,
                Plaintiff - Appellant,                        No. 95-3317
           v.                                           (D.C. No. 95-CV-3140)
 WILLIAM L. HART, Commandant,                                   (D. Kan.)
 USDB Ft. Leavenworth; HERBERT R.
 TILLERY; JOHN E. MILLER, Major
 General; WILLIAM P. LOWE, Former
 Commandant; DONNELLY BROTHERS,
 Director of Inmate Affairs; JOHN T.
 LESNIAK, Chief of ITPO; JEFFREY C.
 NEWTON, Major; and MICHAEL
 PASCOE, SFC, USDB-Ft. Leavenworth,
                Defendants - Appellees.


                                ORDER AND JUDGMENT*


Before PORFILIO, McKAY, and KELLY, Circuit Judges.



       After examining Appellant’s brief and the appellate record, this panel has

determined unanimously that oral argument would not materially assist the determination

of this appeal. See Fed. R. App. P. 34(a); 10th Cir. R. 34.1.9. The case is therefore



       *
        This order and judgment is not binding precedent, except under the doctrines of
law of the case, res judicata, and collateral estoppel. The court generally disfavors the
citation of orders and judgments; nevertheless, an order and judgment may be cited under
the terms and conditions of 10th Cir. R. 36.3.
ordered submitted without oral argument.


       This is an appeal from a dismissal pursuant to 28 U.S.C. § 1915(d). Appellant’s

motion for leave to proceed on appeal in forma pauperis was denied by the trial court.

The motion before this court to proceed in forma pauperis is denied and the appeal is

dismissed for the reasons set forth in the trial court’s order of dismissal.



       APPEAL DISMISSED. The mandate shall issue forthwith.


                                                   Entered for the Court

                                                   Monroe G. McKay
                                                   Circuit Judge




                                               2